UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2016 Commission File No. 000-52542 Spotlight Innovation Inc. (Name of small business issuer in its charter) Nevada 98-0518266 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11147 Aurora Avenue Aurora Business Park, Building 3
